Appeal by defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered October 26, 1981, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant’s contention, raised for the first time on appeal, that the trial court erred in permitting the prosecutrix to cross-examine his alibi witness concerning the latter’s pretrial silence, without a proper foundation having been laid, and without a limiting instruction (see People v Dawson, 50 NY2d 311), has not been preserved for our review (People v Rossman, 95 AD2d 873). Under the circumstances presented herein, most noteworthy of which is the certainty of the complainants’ identification of defendant as one of the perpetrators of the robbery (cf. People v Orse, 91 AD2d 1003), we decline to exercise our interest of justice jurisdiction (see People v Walker, 104 AD2d 573).
We have considered defendant’s remaining contentions and find them to be either unpreserved or lacking in merit. Lazer, J. P., Thompson, Niehoff and Rubin, JJ., concur.